In an action by a passenger in a station wagon against its owner and operator and against the owner and operator of a milk truck which struck the station wagon in the rear, to recover damages for the personal *819injuries sustained by plaintiff as a result o£ such collision, plaintiff appeals from, a judgment of the Supreme Court, Westchester County, rendered March 10, 1960, in favor of defendants, upon the jury’s verdict after trial. Judgment affirmed, without costs. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.